Name: Council Decision (EU) 2018/601 of 16 April 2018 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters
 Type: Decision
 Subject Matter: tariff policy;  international affairs;  Asia and Oceania;  European construction;  cooperation policy;  executive power and public service
 Date Published: 2018-04-20

 20.4.2018 EN Official Journal of the European Union L 101/5 COUNCIL DECISION (EU) 2018/601 of 16 April 2018 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 22 July 2013, the Council authorised the Commission to open negotiations with New Zealand with a view to concluding an Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 23 September 2015. In accordance with Council Decision (EU) 2018/600 (2), the Agreement was signed on 3 July 2017. (2) The purpose of the Agreement is to establish the legal basis for a cooperation framework which aims to secure the supply chain and facilitate legitimate trade, as well as enable the exchange of information to ensure the proper application of customs legislation and the prevention, investigation and combating of breaches of customs legislation. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Union, the notification provided for in Article 21(1) of the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 April 2018. For the Council The President R. PORODZANOV (1) Consent of 13 March 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/600 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters (see page 3 of this Official Journal). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.